ALLOWABILITY NOTICE


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
determining potential goals of the entity based on the situation information, the objective information, and policy data associated with the entity; and selecting a group of the potential goals that have a probability of being achieved that is higher than a defined probability;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA NAVAR/Primary Examiner, Art Unit 2643